Citation Nr: 1723381	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1969.  He died in January 2000.  The appellant seeks status as the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant requested a Travel Board hearing, but she withdrew her hearing request in a May 2012 written statement.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his death in January 2000.

2.  The Veteran and the appellant did not continuously cohabitate throughout their marriage.

3.  There is no credible evidence to show that the separation between the Veteran and the appellant was temporary or due to the misconduct of, or procured by, the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing eligibility for DIC benefits are not met.  38 U.S.C.A. 
§§ 101, 103, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205, 3.206 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she should be recognized as the Veteran's surviving spouse for purposes of establishing eligibility for DIC.  

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2016).

Temporary separations which ordinarily occur, including those caused through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

The following facts in this case are not in dispute.  The Veteran and the appellant were married in May 1972.  The Veteran initiated their divorce in May 1999.  The Veteran died on January [REDACTED], 2000.  Their divorce was finalized January [REDACTED], 2000, nine days after the Veteran died.  Further, there is no indication that the appellant has remarried, lived with another person, or has held herself out openly to the public to be the spouse of another person.  In April 2008, the appellant filed VA Form 21-534, Application for DIC, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  

The Veteran and the appellant were separated for many years.  The appellant reported living with the Veteran from 1972 to 1973, 1973 to 1979, and on and off from 1979 to 1981.  See December 2009 written statement.  She further reported that she and the Veteran intended to resume living together as they stayed in contact and would reconcile for several months throughout their lives.  Id.; see also May 2012 written statement.  The appellant asserts that although she and the Veteran did not continuously live together from the date of marriage to the date of the Veteran's death, they were still legally married, and thus she should be entitled to surviving spouse benefits.  Id.

Thus, the only issue on appeal is whether the appellant and the Veteran were separated at the time of his death temporarily or due to the misconduct of, or procured by the Veteran, without her fault.  The appellant asserts that the Veteran's history of drug and alcohol abuse, his mental health condition, his infidelity, and his fathering children outside of their marriage led to their separation.  Id.  The Veteran's VA treatment records document the Veteran's history of drug and alcohol abuse.  See December 1984 VA hospital summary.  Further, the file contains birth certificates showing the Veteran to be the father of three children with another woman, T.C.  The death certificate lists T.C. as the Veteran's wife.  

In the Veteran's VA Form 21-686c, Declaration of Marital Status, received in April 1979, he reported that he had been separated from the appellant since October 1972.  In the Veteran's VA Form 21-526, Application for Compensation or Pension received in October 1983, he reported that his marriage to the appellant ended in October 1972 because they "couldn't get along."  He further reported that they did not live together and that he did not provide financial spousal support.  A November 1982 substance abuse treatment record notes that the Veteran did not show any strong desire to reestablish his marriage.  In another VA-Form 21-526 received by VA in November 1984, he reported that he and the appellant did not live together by reason of being "incompatible."  In an October 1998 VA-Form 21-526, he characterized himself as divorced.  An April 1999 VA social work note reflects the Veteran's intention to live with his "ex-common law wife" with whom he had three children.  Subsequently, he married T.C. in May 1999.  The RO has deemed their marriage valid for VA purposes.  As noted above, the Veteran petitioned for divorce from the appellant in May 1999 due to irreconcilable differences.  He listed the date of separation as October 1972.

The lay statements discussed above do not show continuous cohabitation.  Furthermore, there is contradictory information.  The Veteran's contemporaneous statements regarding his marriage and separation from the appellant made for treatment and compensation purposes before his death are more credible and probative than the other lay statements of record.  Further, the Veteran consistently reported from April 1979 to May 1999, that he was separated or divorced from the appellant since October 1972, as a result of incompatibility and irreconcilable differences.  Such contemporaneous statements are far more probative as to the Veteran's marital status than the more recent statements made solely in support of VA compensation.  Additionally, the fact that the appellant waited more than eight years after the Veteran's death to file her claim for death benefits weighs against marital cohabitation or temporary separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).  Notably, the appellant's assertion that she and the Veteran reconciled prior to his death is contradicted by the Veteran's marriage to T.C. and his petition for divorce in 1999.  The Board accordingly finds the appellant is not credible in asserting that she and the Veteran had separated due to the misconduct of, or procured by, the Veteran without the fault of the appellant, or that such separation was temporary or for purposes of convenience, health, or business.

Based on the foregoing, the Board finds that although the Veteran and the appellant were legally married at the time of the Veteran's death, the preponderance of the evidence shows that the appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death, that their separation was not temporary, or due to the misconduct of, or procured by, the Veteran without fault of the spouse.  The appellant's lack of credibility in this proceeding is a significant factor in the Board's determination in this regard.  As a result, the Board finds that the appellant is not a surviving spouse of the Veteran.  See 38 C.F.R. §§ 3.50(b); 3.35.  Accordingly, entitlement of the appellant to VA death benefits, based on status as the Veterans' surviving spouse, is not warranted.  See 38 C.F.R. § 3.54. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


